Citation Nr: 1311399	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  06-28 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970 and from January 1991 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Togus, Maine, RO.   

In April 2010, the Veteran testified at a Board hearing by videoconference before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

This case was remanded by the Board for further development in August 2011.  The Board notes that the issue of entitlement to service connection for tinnitus was remanded at that time.  However, as service connection for tinnitus was granted in an August 2012 rating decision, this issue is no longer before the Board.  


FINDINGS OF FACT

1.  For all periods at issue in this appeal, the evidence is at least in equipoise to show that PTSD is manifested by occupational and social impairment with reduced reliability and productivity; but the preponderance of the evidence shows that the overall level of symptomatology has been mild to moderate; there are not deficiencies in most areas.   

2.  For all periods at issue in this appeal, the preponderance of the evidence shows that IBS is moderate, manifested by frequent episodes of bowel disturbances with abdominal distress; but that it is not severe, in that there is not more or less constant abdominal distress.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for PTSD, effective from January 25, 2007, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130; Diagnostic Code (DC) 9411 (2012).

2.  The criteria for a disability rating of greater than 10 percent for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.7, 4.114, Diagnostic Codes 8873-7319 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by a letter dated in March 2007.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  In connection with the current appeal, available service and private treatment records have been obtained.  The Board also notes that the Veteran has been afforded adequate VA examinations for his claims.  The examinations were adequate as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  As a result, the examination reports are of significant probative weight and value in adjudication the Veteran's claims on appeal.

In obtaining additional medical records and affording the Veteran VA examinations and opinions that are sufficient for adjudication of the claims on appeal, the RO achieved substantial compliance with the Board's August 2011 remand instructions in this matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

At an April 2010 Board hearing, the Veteran's symptoms of irritable bowel syndrome and PTSD were elicited by the undersigned and by the Veteran's representative, the Veteran's worsening symptoms were discussed, and he was advised that he may be afforded new VA examinations and that his recent treatment records may be obtained in order to substantiate his claims of worsening symptoms and symptoms claimed to be commensurate with higher ratings.   

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with respect to the development of evidence is required.  Accordingly, the Board will address the merits of the claim.


ANALYSIS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

PTSD

The Veteran's PTSD is evaluated pursuant 38 C.F.R. § 4.130, Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The Veteran appeals the denial of a rating greater than 30 percent rating for PTSD.  

Although the Board will allow a higher rating of 50 percent in this appeal, effective from the date of the Veteran's January 25, 2007, claim for an increased rating, an effective date prior to January 25, 2007, is not warranted, as there is not shown an increase in severity of the Veteran's PTSD within the one year prior to the date of claim.  See 38 C.F.R. § 3.400(o)(2).  The Veteran reported no problems with his disability in August 2006.  At that time, he did not seem anxious or depressive.  He did not have any anxiety or panic attacks at all in the past year.  He admitted to some mood swings and denied suicidal or homicidal ideation.  When examined in October 2006, the Veteran reported he was doing well although he still isolated himself and avoided crowds.  He was able to function at work with minimal anxiety but found shift work stressful.  He expressed that some employees irritated him.  He did not, however, have any intention of harming others.  He reported erratic sleep.  A GAF score of 66 was assigned.  A VA staff psychiatrist assessed the Veteran's PTSD as stable.

As noted, the Veteran's claim for increase was received on January 25, 2007.

In March 2007, the Veteran reported having a panic attack during a promotion interview.  He expressed that he lost his temper over minor things at times but it was less frequent than the past.  

The Veteran was afforded a VA examination in April 2007.  During this examination, he reported he was married and employed at the same job for the last seven years.  He reported that he and his wife argued frequently and that she was ready to leave him.  He also reported that he had problems with his temper several times at work.  Problems with authority were denied.  He had children but stated that he had no contact with them.  Aside from going to work and to a camp alone, he denied going out and related that he was isolated from his family.  According to the Veteran, he had frequent experiences of suicidal ideation but without intent or plan.  He reported anxiety several times a week and very severe but lesser in frequency panic attacks.  He described inappropriate behavior consisting of verbal rages.  He denied problems with activities of daily living and reported a loss of interest over a number of years in fishing, hunting, working on old cars and playing his guitar.  

Examination revealed he was neatly groomed, alert, oriented and he performed serial three subtractions without difficulty.  His speech was coherent and he was without evidence of formal thought disorder.  He denied hallucinations or delusions and did not present as guarded.  He presented as depressed and anxious with restricted affect.  He reported worsening PTSD symptoms over the years to include frequent intrusive recollections, diminished interest, detachment, avoidance of people, increased arousal, hypervigilance and exaggerated startle response.  A GAF score of 60 was assigned.  

The Veteran had fleeting thoughts of suicide in August 2007.  He denied intent to act upon his thoughts.  His panic attacks were less frequent but he had a great deal of anxiety.  A GAF score of 60 was rendered.  

In October 2007, the Veteran related that he had problems with suicidal ideation, frequent panic attacks and trouble maintaining social relationships.  He expressed that he did not have any friends and that he isolated himself from his family.  According to the Veteran, he held down a full time job but he has not been promoted and did not do well in interviews.  

The Veteran's wife related in various statements that the Veteran's biggest problem was his temper to include getting mad over the little things.  She expressed that he rarely made contact with friends and did not go anywhere or do activities with his friends.  According to his wife, the Veteran stayed to himself and was unsupportive in family matters.  She related that he slept most of time when he was not working. She also indicated that the Veteran's disability affected his ability to parent. 

In June 2009, the Veteran reported that he had been laid off from his job of 10 years.  He was enjoying not working and was considering retirement.  He expressed that he visited his children and step children.  He reported having some friends but preferred to be left alone.  He was alert, oriented, responsive, cooperative and depressed.  His grooming and hygiene were good.  He denied homicidal ideation but admitted to suicidal ideation without intent or plan.  His PTSD symptoms were well-controlled on medication.  A GAF score of 65 was assigned.  

The Veteran reported in August 2009 that he continued to live with his wife and that he had contact with his two adult step children and their children.  Examination revealed he was oriented and that his memory was intact.  He had no formal thought disorder but was mildly depressed with constricted affect.  He admitted to passive suicidal ideation but denied active suicidal ideation, homicidal ideation, delusions, hallucinations or manic symptoms.  Attention and concentration were good, insight fair, judgment intact and intelligence in average range.  A GAF score of 70 was assigned.  

In the April 2010 hearing, the Veteran reported suicidal thoughts and that he very seldom talked to his children.  He denied having any close friends.  Although he stated that he came close to physically abusing his wife, he denied that he ever had.  He related that he lost control and that a different person took over when that occurred.   

When examined in June 2010, the Veteran described his marriage as unhappy.  He planned to return to school.  He was oriented times three, his memory was intact and he had no formal thought disorder.  He had occasional thoughts of suicide but denied any plan to harm himself.  He denied homicidal ideation, delusions, hallucinations and/or manic symptoms.  His attention and concentration were good, insight poor, judgment intact and intelligence of average range.  A GAF score of 54 was assigned.  

In the September 2011 VA examination, it was noted that the Veteran was still unemployed but that he began classes at the community college.  He related that he was good with casual relationships and that he could be sociable and outgoing in a school setting.  He denied any problems at school.  It was also noted that, when employed, there is no evidence that the Veteran was having any psychiatric symptoms that impacted work functioning.  He remained married but described marital discord.  He stated that both he and his wife had anger attacks, and that his wife at times physically assaulted him.  He expressed that he rarely talked to his disabled son but that he got along well with his stepchildren.  He reported no difficulties interacting with his grandchildren.  The Veteran believed that he was only sociable and had friends when he was drinking.  The Veteran had subjective complaints of panic attacks, suicidal thoughts and social problems.  He stated that he had suicidal thoughts about two to three times per week.  

Examination revealed his grooming and hygiene were good.  He was alert and oriented, and had good attention and concentration.  There were no impairments in thought process or communication and his speech was normal.  He was without hallucinations or delusions but he reported some difficulties with his memory.  His mood was anxious, and affect full and responsive.  He related that he was depressed more than half the time and that he felt anxiety on a weekly basis.  He also had weekly suicidal thoughts.  It was related that he slept more than 10 hours a night and he described episodes of panic approximately once per month.  His insight and judgment were good.  A GAF score of 65 due to PTSD was assigned.  The VA examiner found that the Veteran did not describe any increase in symptoms or decrease in functioning since his previous examination.  The VA examiner found that the Veteran's symptoms remained only mild and that he was having minimal to no impact on functioning in most areas of his life.  The VA examiner found that the Veteran remained employable and that there were no psychiatric symptoms severe enough to prevent him from working.  

The VA examination results in this matter are well-explained and consistent with other evidence of record and histories provided by the Veteran; they are therefore of significant probative weight and value.

In November 2012, the Veteran reported that he had ongoing thoughts of suicidal ideation with a shotgun and that he bought a short pump shot gun a while back.  He reported that he had panic attacks and was depressed.  He expressed that he had a real problem with social relationships, had no friends and that he has not had an intimate relationship with his wife for years.  

In light of the evidence summarized above, the Board finds that a 50 percent evaluation for PTSD is warranted.  In this regard, the evidence shows that the Veteran has occupational and social impairment with reduced reliability and productivity.  He reports anxiety, panic attacks, impairment of memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He has very few social relationships, very little leisure activity, verbal rages and poor family relations.  He is shown to be withdrawn and depressed, and suicidal thoughts have been documented.  As his suicidal ideation is listed among the exemplary criteria for a 70 percent rating, this symptom strongly supports a rating of at least 50 percent.  Thus, the evidence is at least in equipoise to show that the criteria for a rating of 50 percent are met.  These findings more nearly approximate a 50 percent evaluation rather than a 30 percent evaluation.  

The Board notes that a 50 percent evaluation is also consistent with the Veteran's GAF scores.  The Veteran has been assigned GAF scores ranging from 54 to 70 which are indicative of mild to moderate symptoms.  In the view of the Board, the GAF scores are consistent with the Veteran's PTSD symptomatology and the assignment of a 50 percent rating.  His symptoms are best characterized as problems with memory, disturbances in motivation and mood, and difficulties in establishing effective relationships, as are contemplated in the criteria for 50 percent.

The Board finds, however, that an evaluation higher than 50 percent disabling is not warranted.  In this regard, the Veteran has been competent and credible when reporting his symptoms.  The Board acknowledges his reports of social and occupational difficulties, suicidal thoughts, depressed mood, panic, anxiety and memory problems.  The above, however, have been considered and contemplated in the 50 percent evaluation.  Neither the lay or medical evidence shows these symptoms have been persistent or rise to the level required for a 70 percent evaluation, in that the evidence does not show that the Veteran has deficiencies in most areas.  

The preponderance of the evidence shows that for all periods for consideration the Veteran is without delusions, hallucinations, obsessive/ritualistic behavior, homicidal thoughts and/or problems with daily living.  He has good impulse control and no episodes of violence.  He also maintains personal hygiene.  His attention and concentration are good, and judgment is intact.  Examinations have also shown that he is alert, oriented, responsive and cooperative.  Thus, even with consideration of the Veteran's suicidal ideation (but without intent), the preponderance of the evidence shows that he does not have deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Furthermore, despite having deficiencies in family relations, the Board notes that the Veteran is married and has contact with his children and grandchildren.  He also worked at the same job for decade before being laid off, despite his occupational limitations.  Although he has suicidal ideation, he is without plans to harm himself.  Such findings do not warrant a 70 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with reduced reliability and productivity.  The manifestations, however, even when accepted as credible, do not establish occupational and social impairment with deficiencies in most areas; his symptoms are mild to moderate, though generally moderate, and with some suicidal ideation, but, as discussed without deficiencies in most areas.   

In sum, for all periods for consideration in this appeal, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating and no more.  Accordingly, a rating of 70 percent is not warranted  for any period from January 25, 2007, forward, and the preponderance of the evidence is against assignment of a staged rating in excess of 50 percent for any period at issue in this appeal.  

IBS

The Veteran appeals the denial of a rating higher than 10 percent disabling for IBS.  His disability is rated as 10 percent disabling under DC 8873-7319.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2012).  Diagnostic Code 8873 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War Veteran by analogy to one of the gastrointestinal diseases found in VA's Rating Schedule.  Diagnostic Code 7319 provides that a zero percent evaluation is assignable for mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation is assignable for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

When examined in August 2006, it was noted that the Veteran had his IBS in fairly good control with diet.  In the April 2007 VA examination, the Veteran reported he developed gas in the last eight years and with the gas he had a burning sensation.  He did not wear a pad for bowel leakage and had no weight loss or gain.  He controlled his constipation by eating apples or drinking apple juice and he only was constipated 1 to 2 times per month if he followed that regimen.  His stools were mainly diarrheal in nature 6 to 7 stools a day on average.  He had lower abdominal cramping if he did not go and tried to hold his bowel movement in.  His treatment was controlled with diet.  Chronic IBS was diagnosed.  

In October 2007, the Veteran reported an average of six or seven bowel movements a day.  Although he did not wear a pad, he asserted that he washed his underwear constantly.  He maintained that his condition was more or less constant.  

The Veteran stated in September 2009 that he more or less had constant diarrhea or constipation.  He expressed that he drank a lot of apple juice to stay on the diarrhea side.  He reported eight or more bowel movements a day.  

In April 2010, the Veteran reported that he had bowel movements up to six times a day.  He denied any blood in the stools but had cramping at times.  

He reported leakage issues in the April 2010 hearing.  He related that he had been to the bathroom five times already that day and that such occurred every day.  He said that it was intermittent on the leakage but about every other day.  He also expressed that he got cramps which were more or less constant.  According to the Veteran, he had leakage and constant trips to the bathroom, about five to six times daily sometimes eight.  

In the August 2011 VA examination, it was noted that the Veteran refused to wear a pad but that he had seepage.  He reported constipation one to two times per month if he drank apple juice and/or ate apples.  He continued to have bowel movements two to six times per day.  IBS was diagnosed.  

In the September 2012 VA examination, the Veteran reported gas which caused a burning sensation and seepage that sometimes caused him to have an accident.  He refused to wear a pad.  He controlled his constipation by eating apples or drinking apple juice and was constipated 1 to 2 times per month if he followed that regimen.  His bowel movement was between two to six times per day.  He became constipated if he tried to take something to stop the diarrhea.  His intestinal symptoms were diarrhea, alternating diarrhea and constipation, and abdominal distention.  Frequent episodes of bowel disturbances with abdominal distress were found.

Consistent with the history provided by the Veteran and the medial evidence of record, the September 2012 VA examiner found that the Veteran had frequent episodes of bowel disturbance wit abdominal distress, but not severe or more or less constant abdominal distress. 

The VA examination results in this matter are well-explained and consistent with other evidence of record and histories provided by the Veteran; they are therefore of significant probative weight and value.

In November 2012, the Veteran asserted that he had 6 to 10 bowel movements with extreme urgency accompanied by severe lower abdominal pain.  He expressed that his condition was more or less constant.  

Based on the evidence presented, the Board finds that the preponderance of the evidence is against a higher rating for IBS.  In this regard, severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress is not shown by the record.  The Veteran has been found to have diarrhea and alternating diarrhea and constipation.  He describes his symptoms as more or less constant in general, but the findings of the September 2012 VA examiner and the histories they are based on indicate frequent symptoms but not symptoms that are more or less constant.  Rather, the evidence shows that the Veteran is able to control his symptoms with diet and that continues to have bowel movements approximately 6 times a day (sometimes eight).  Furthermore, constipation has been reported 1 to 2 times per month when drinking apple juice and eating apples.  The record demonstrates that the Veteran's symptoms, while troublesome, are frequent but are not more or less constant.

The Board notes that the Veteran is competent to report bowel symptoms and the frequency of his bowel movements.  The Board finds that even though he has presented credible testimony in this regard, neither the lay or medical evidence demonstrates that the criteria for a 30 percent rating have been met, i.e. severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation and more or less constant abdominal distress.  While the Veteran is competent to report that his disability feels worse, the more probative evidence consists of that prepared by neutral skilled professionals and the specifics of the history and symptoms related by the Veteran, and such evidence fails to demonstrate that the criteria for the next higher evaluation have not been met for any period at issue in this appeal, from January 25, 2007, forward.  Accordingly, a rating in excess of 10 percent is not warranted, either for the full period for consideration or for an individual period of greater symptoms on a "staged" rating basis.

In sum, the Veteran's IBS symptoms are contemplated by the current 10 percent evaluation and for the full pendency of the Veteran's claim do not more nearly approximate the criteria for the higher 30 percent rating.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, the appeal is denied. 

The Board has considered whether an inferred claim for total disability based on individual employability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The lay and medical evidence, however, does not demonstrate that the Veteran is unemployable as a result of his service connected disabilities.  Although the Veteran is unemployed, the evidence shows that he was laid off and attends community college.  Therefore, any inferred TDIU claim is inapplicable in this case.  If the Veteran seeks a TDIU, he may submit a claim to the RO for a TDIU.

Extraschedular Consideration

The Board has also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the manifestations of the disabilities are contemplated by the schedular criteria for psychiatric disability and for IBS.  The schedular criteria for his IBS take into account his abdominal distress, constipation, and diarrhea, and the fact that he has frequent symptoms.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  The rating for PTSD of 50 percent takes into account that the Veteran has reduced reliability and productivity due to his psychiatric symptoms, which are addressed in the exemplary rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  As a result, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


      
ORDER

A disability rating of 50 percent for PTSD is granted, effective from January 25, 2007.  

A disability rating in excess of 10 percent for IBS is denied.  




____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


